Opinion of the Court bt
Chief Justice Hobson—
Sustaining Motion to Suspend Execution of Judgment.
The appellant was convicted on April 2, 1912, of murder in the Christian Circuit Court, and sentenced to death on May 24th. He prayed an appeal, which was granted, and moved the court to suspend the execution of the judgment until the filing of the transcript in this court. The court refused to do> this. He has filed the transcript in this court, and has entered a motion in *316this court that this court enter an order suspending the execution of the judgment until the decision of the appeal. Subsection 3, of Section 336 of the Code provides that upon the filing of the transcript:
“The Clerk of the Court of Appeals shall thereupon issue a certificate that the appeal has been taken, which shall suspend the execution of the judgment until the decision upon the appeal.”
The clerk has issued the certificate provided for, and sent a copy to the circuit clerk and to the warden of the penitentiary. The defendant has done all that he could do. The certificate of the clerk under the statute suspends the execution of the judgment, without any further order from this court. This opinion is ordered to be certified to the clerk of the Christian Circuit Court, and to the warden of the penitentiary at Eddyville. No further steps will be taken until the decision of the appeal.